UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2441


PAMELA JONES,

                Plaintiff - Appellant,

          v.

THE UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:09-cv-00129-MSD-DEM)


Submitted:   March 25, 2014                 Decided:    March 27, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pamela M. Jones,     Appellant Pro Se.     Mark        Anthony Exley,
Assistant United     States  Attorney, Norfolk,         Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Pamela    M.    Jones      appeals        the    district       court’s      order

granting the Government’s motion to dismiss her complaint filed

under    the      Federal          Tort   Claims          Act    (“FTCA”),          28    U.S.C.

§§ 1346(b), 2671-2680 (2012).                 The district court concluded that

Jones    sought    to     relitigate          a       ruling    issued    by    a     different

district court in an earlier FTCA proceeding, and found this

proceeding       barred       by    the   doctrine        of    res    judicata          and   the

applicable       statutes      of     limitations.              The   court     also      denied

Jones’ motion to amend the complaint and her Fed. R. Civ. P.

60(b) motion seeking reconsideration of the prior proceeding.

We   have      reviewed    the       record       and    find    no    reversible         error.

Accordingly, we affirm for the reasons stated by the district

court.      Jones v. United States, No. 4:09-cv-00129-MSD-DEM (E.D.

Va. Sept. 26, 2013).               We dispense with oral argument because the

facts    and    legal     contentions         are       adequately       presented        in   the

materials       before    this      court     and       argument      would     not      aid   the

decisional process.

                                                                                         AFFIRMED




                                                  2